933 A.2d 722 (2007)
284 Conn. 920
Peter J. VOLLEMANS, Jr.
v.
TOWN OF WALLINGFORD.
Supreme Court of Connecticut.
Decided September 26, 2007.
Michael J. Rose and Johanna G. Zelman, in support of the petition.
John-Henry M. Steele, Middlefield, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 103 Conn.App. 188, 928 A.2d 586 (2007), is granted, limited to the following issues:
"1. In interpreting General Statutes § 46a-82 (e), did the Appellate Court properly hold that the statute of limitations began to run on the last day the plaintiff worked?
*723 "2. Did the Appellate Court properly determine that summary judgment was inappropriate because (a) there was a genuine issue of material fact regarding the notice of termination and (b) there was a genuine issue of material fact regarding pretext?"
SCHALLER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17974.